Exhibit 10.1

Memo of Understanding

Reference is made to that Employment Agreement (“Employment Agreement”) made and
entered into as of the 19th day of April, 2006 by and among GATEHOUSE MEDIA,
INC. f/k/a LIBERTY GROUP PUBLISHING, INC., a Delaware corporation
(“Publishing”), GATEHOUSE MEDIA OPERATING, INC. f/k/a LIBERTY GROUP OPERATING,
INC., a Delaware corporation (“Operating” and together with Publishing, the
“Company”) and MARK THOMPSON (“Executive”). Capitalized terms used by not
defined herein have the meanings ascribed to them in the Employment Agreement.
Publishing, Operating and Executive agree that, to afford all parties to the
Employment Agreement the benefits of increased flexibility, the Guaranteed 2006
Bonus may be paid in any combination of cash and/or securities of Publishing, as
determined by Publishing (and Publishing’s Compensation Committee) and agreed by
Executive.

To the extent there is a conflict between the terms and condition of the
Employment Agreement and this Memo of Understanding, this Memo of Understanding
shall control.

Except as expressly set forth herein no other provisions of the Employment
Agreement are being modified or amended and the Employment Agreement, as
modified hereby, remains in full force and effect.

This Memo of Understanding may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

Acknowledged and agreed this 20th day of December 2006.

GATEHOUSE MEDIA, INC.

f/k/a LIBERTY GROUP PUBLISHING, INC.

 

 

/s/ Michael E. Reed

      Name:   Michael E. Reed Title:   Chief Executive Officer

 

 

GATEHOUSE MEDIA OPERATING, INC.

f/k/a LIBERTY GROUP OPERATING, INC.

 

 

/s/ Michael E. Reed

      Name:   Michael E. Reed Title:   Chief Executive Officer /s/ Mark R.
Thompson Mark Thompson